TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00218-CV



                                 In re Carmen Chase Hunter


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relator has filed a petition for writ of mandamus complaining that the district clerk

has not provided her with a supplemental record that she requested only nine days ago. Having

reviewed the petition and record provided, we deny the petition for writ of mandamus. See Tex.

Gov’t Code § 22.221; Tex. R. App. P. 52.8.



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Pemberton, and Bourland

Filed: April 15, 2015